UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 -------------------------------------------------------------- X   DOC #:
                                                                :   DATE FILED: 02/21/2020
 NADA RIZK,                                                     :
                                                                :
                                              Plaintiff,        :
                                                                :      19-cv-1173 (VEC)
                            -against-                           :
                                                                :          ORDER
                                                                :
 ALEXANDRA LEIGHTON,                                            :
                                                                :
                                              Defendant         :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 21, 2020, the parties appeared for a status conference;

        WHEREAS Plaintiff intends to move for summary judgment; and

        WHEREAS the parties requested a referral to the assigned Magistrate Judge for a

settlement conference;

        IT IS HEREBY ORDERED THAT any motion for summary judgment must be filed on

or before May 1, 2020; any response must be filed on or before May 22, 2020; any reply must

be filed on or before June 5, 2020.

        IT IS FURTHER ORDERED THAT a jury trial is scheduled for July 20, 2020, to

commence with jury selection at 10:00 A.M. Any motions in limine must be filed on or before

June 5, 2020; any responses must be filed on or before June 11, 2020. The parties’ joint pretrial

order, along with pre-marked trial exhibits, requests to charge, and proposed voir dire questions,

must be submitted on or before June 26, 2020. The parties must appear for a final pretrial

conference on July 9, 2020, at 2:30 P.M.
       IT IS FURTHER ORDERED THAT a referral to the assigned Magistrate Judge will be

effected via separate order.



SO ORDERED.
                                                   ________________________
Date: February 21, 2020                               VALERIE CAPRONI
      New York, New York                            United States District Judge




                                           2
